Case 1:20-cr-00084-HSO-JCG Document 3 Filed 08/25/20 Page 1 of 2

    

DISTRICT OF MISSISSIPE|
FILED

AUG 25 2020

  
 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

   

 

    
  

   

 

 

 

SOUTHERN DIVISION 6 _
UNITED STATES OF AMERICA
v. CRIMINAL NO. [* BOCK RU. H<0- 306.
SADEQ SAIF FAREA 18 U.S.C. § 2342(a)
a/k/a Sadeq Saif Qaid Farea
The Grand Jury charges:

On or about September 16, 2019, continuing through on or about March 6, 2020, in
Harrison County, in the Southern Division of the Southern District of Mississippi, and elsewhere,
the defendant, SADEQ SAIF FAREA a/k/a Sadeq Saif Qaid Farea, knowingly received,
possessed, purchased, and sold, contraband cigarettes, as that term is defined in Title 18, United
States Code, Section 2341, to wit: a quantity of 42,000 cigarettes and 36,000 cigarillos which bore
no evidence of the payment of applicable State cigarette taxes in the State of Mississippi.

All in violation of Title 18, United States Code, Section 2342(a).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
_ property used to facilitate the offense.

Further, if any property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been

substantially diminished in value; or (e) has been commingled with other property, which cannot
Case 1:20-cr-00084-HSO-JCG Document 3 Filed 08/25/20 Page 2 of 2

be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C); Title 28, United States

   

ion 80303.

 
 
  

Code, Section 2461; and Title 49, United States Code, S

 

D. MICHAEL ‘HURST, JR.
United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the ee 5 Pday of August, 2020.

ITED STATES MAGISTRATE JUDGE

 
